Filed 1/27/21 In re Z.A. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re Z.A., a Person Coming                                      B306872
 Under the Juvenile Court Law.                                    (Los Angeles County
                                                                  Super. Ct. No. 18CCJP06150)

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 K.A.,

           Defendant and Appellant.


      APPEAL from the supplemental jurisdictional and
dispositional orders of the Superior Court of Los Angeles County,
Lisa A. Brackelmanns, Commissioner. Conditionally affirmed
with directions.
      Robert McLaughlin, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, Acting County Counsel and
Jessica S. Mitchell, Deputy County Counsel for Plaintiff and
Respondent.
                      ____________________

      K.A. (mother) appeals from the juvenile court’s
supplemental jurisdictional and dispositional orders regarding
her son, Z.A. Mother contends the juvenile court and respondent
Los Angeles County Department of Children and Family Services
(DCFS) failed to investigate adequately Z.A.’s father’s claim of
possible Indian heritage, as required under the Indian Child
Welfare Act (25 U.S.C. § 1901 et seq.) (ICWA) and its
corresponding provisions under California law (see Welf. & Inst.
Code,1 § 224 et seq.). DCFS concedes further investigation is
warranted. Accordingly, we conditionally affirm the juvenile
court’s orders and remand for the purpose of ICWA compliance.

                  PROCEDURAL HISTORY
      We limit our summary to the information relevant to
resolution of the single issue in this appeal.
      On September 25, 2018, DCFS filed a section 300 petition
seeking to detain 10-year-old Z.A. based on allegations of
mother’s physical abuse of Z.A., mother’s mental and emotional
problems, and mother’s history of substance abuse and current
abuse of marijuana.


     1   Undesignated statutory citations are to the Welfare and
Institutions Code.




                                   2
       On November 5, 2018, Z.A.’s father, Robert E. (father), who
lived in Georgia, informed DCFS that he believed he had Apache
and Cherokee heritage. That same day, DCFS sent ICWA notices
to three Cherokee and eight Apache tribes as well as the
Secretary of the Interior and the Bureau of Indian Affairs.
       The ICWA notice sent to the Cherokee tribes indicated
father had Cherokee heritage through his father (paternal
grandfather). The notice listed paternal grandfather’s name,
stated that his date and place of birth were unknown, and that
father had not had contact with him since father was a baby and
had no further information.
       The ICWA notice sent to the Apache tribes indicated that
father had Apache heritage through his mother (paternal
grandmother) and his grandmother (paternal great-
grandmother). The notice listed the names, dates of birth, and
places of birth of both paternal grandmother and paternal great-
grandmother, as well as paternal grandmother’s former and
current addresses.
       On November 26, 2018, father filed an ICWA-020 form,
parental notification of Indian status, indicating he “may have
Indian ancestry,” with “Cherokee” written in as the name of the
tribe. At a hearing that same day, at which father was not
present, the juvenile court noted that father “claimed possible
Cherokee ancestry,” and ordered DCFS “to conduct a full
I.C.W.A. investigation.” The court directed DCFS to “interview”
father “and send notices to the Cherokee tribes and provide the
notices when the pretrial conference is going to be heard.”
       On January 28, 2019, DCFS submitted to the juvenile court
return receipts indicating the ICWA notices had been received by




                                   3
the three Cherokee tribes, the Secretary of the Interior, and the
Bureau of Indian Affairs.
       On May 30, 2019, DCFS submitted to the juvenile court
responses from the three Cherokee tribes indicating that Z.A.
was not an Indian child in relation to those tribes. DCFS
requested that the juvenile court “find that this is not an ICWA
case.”
       Father was not present at the adjudication hearing on
June 27, 2019. After the juvenile court ruled on the section 300
petition and sustained three of the counts, father’s counsel
objected that the ICWA notices were not sufficient. Counsel for
DCFS noted that the three Cherokee tribes had responded to the
notices and indicated that Z.A. was not a member or eligible for
membership in the tribes. The juvenile court stated, “Yes. I do
see that. So that’s over [father’s counsel’s] objection.” The
minute order from the hearing did not mention ICWA. Z.A. was
placed with mother.
       DCFS’s subsequent status review report, filed
December 11, 2019, stated, “The Indian Child Welfare Act
does not apply.”
       The juvenile court held a hearing on December 19, 2019.
The minute order issued following the hearing stated, “Father’s
counsel to obtain information regarding ICWA from his client and
provide it to Court . . . .”. The record on appeal does not contain a
reporter’s transcript of the hearing.
       On December 26, 2019, DCFS filed subsequent and
supplemental dependency petitions under sections 342 and 387
seeking to detain Z.A. from mother, based on mother’s failure to
comply with her court-ordered case plan. The detention report
stated that ICWA “does not apply.” The jurisdiction and




                                     4
disposition report stated that DCFS had “previously completed
ICWA notices due to father claiming Cherokee heritage,” and
that DCFS on May 30, 2019 had submitted the responses from
the Cherokee tribes to the juvenile court. The report stated,
“[DCFS] has not received any information to support that anyone
in this family has Indian heritage,” and “respectfully
recommends that the Court find that ICWA does not apply.”
(Bold & underscoring omitted.)
       On June 24, 2020, the juvenile court sustained the
section 387 supplemental petition and dismissed the section 342
petition as duplicative. ICWA was not addressed at the hearing
or in the minute orders.
       Mother timely appealed.

                         DISCUSSION
       Mother contends DCFS’s inquiry into father’s Indian
heritage, as required by ICWA, was inadequate. Specifically, she
contends DCFS should have interviewed paternal grandmother,
whom father identified as the source of his Apache heritage, and
who may have had further information about paternal
grandfather, whom father identified as the source of his Cherokee
heritage.
       DCFS, in lieu of a respondent’s brief, filed a letter
conceding “that initial and further inquiry into the biological
father’s claim of possible Apache and/or Cherokee Indian heritage
is warranted.”
       The juvenile court and DCFS “have an affirmative and
continuing duty to inquire whether a child for whom a petition
under Section 300 . . . has been filed, is or may be an Indian
child.” (§ 224.2, subd. (a).) “Inquiry includes, but is not limited
to, asking the child, parents, legal guardian, Indian custodian,



                                   5
extended family members, others who have an interest in the
child, and the party reporting child abuse or neglect, whether the
child is, or may be, an Indian child . . . .” (Id., subd. (b).) If,
through this initial inquiry or otherwise, there is “reason to
believe that an Indian child is involved in a proceeding,” further
inquiry is required, including interviews of parents and extended
family members. (Id., subd. (e).)2
       In the instant case, the record does not show that DCFS
satisfied its duty of initial inquiry, because there is no indication
that it contacted or attempted to contact paternal grandmother,
even though father provided her name and address and stated
that she was the source of his Apache heritage. As mother notes,
paternal grandmother may also have information about paternal
grandfather.
       Although the three Cherokee tribes to which DCFS
provided notices concluded that Z.A. was not an Indian child in
relation to those tribes, the information in those notices was
sparse, and it is conceivable paternal grandmother or paternal
grandfather can provide additional information that will be of use
to the tribes in determining Z.A.’s status.
       Also, the record does not indicate that DCFS received any
response from the Apache tribes, or on what basis, if any, DCFS

      2  The legislature amended section 224.2, subdivision (e)
last year, effective September 18, 2020, which post-dates the
rulings in this case. (Stats. 2020, ch. 104, § 15.) The
amendments, inter alia, provide guidance as to under what
circumstances there is “reason to believe” a child is an Indian
child, thus triggering the duty of further inquiry. (§ 224.2,
subd. (e)(1).) Because DCFS concedes that the initial ICWA
inquiry in the instant case was lacking, we need not address
whether DCFS also had a duty of further inquiry.




                                     6
concluded there was no reason to believe Z.A. was an Apache
child. We recognize that father, weeks after stating he had
Apache and Cherokee ancestry, filed an ICWA-020 form listing
only Cherokee ancestry. The record does not indicate whether
DCFS or the juvenile court followed up with father about this
inconsistency, so it is unclear if father’s omission of Apache
ancestry from the ICWA-020 form was intentional.
      Courts have held that failure to comply with ICWA
requirements is not jurisdictional error, and does not require the
reversal of juvenile court orders apart from orders terminating
parental rights. (In re Brooke C. (2005) 127 Cal.App.4th 377,
385.) Instead, the proper remedy is to conditionally affirm the
supplemental jurisdictional and dispositional orders and remand
for the limited purpose of ICWA compliance. (See In re Kadence
P. (2015) 241 Cal.App.4th 1376, 1388.) We follow that course
here.

                         DISPOSITION
       The juvenile court’s supplemental jurisdictional and
dispositional orders are conditionally affirmed, and the matter
remanded for the limited purpose of compliance with ICWA and
related California law. The juvenile court shall direct DCFS
(1) to conduct a more thorough inquiry of Z.A.’s possible Indian
ancestry, and to provide the juvenile court with documentation of
the steps taken in that inquiry; (2) if appropriate, to provide
proper notice to any relevant tribes, the Bureau of Indian Affairs,
and the Secretary of the Interior as required by ICWA; and (3) to
submit those notices and any responses thereto to the juvenile
court. The juvenile court thereafter shall make findings
concerning the adequacy of DCFS’s compliance
with ICWA’s inquiry and notice requirements and the



                                    7
applicability of ICWA to this case. If the juvenile court concludes
that Z.A. is an Indian child, it shall conduct further proceedings
in accordance with ICWA and related California law.
      NOT TO BE PUBLISHED.




                                           BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             FEDERMAN, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    8